DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/24/2022. As directed by the amendment: Claims 1, 8, 21, and 23 have been amended, claims 7 and 22 have been cancelled, and no claims have been added. Thus, claims 1-6, 8-21, and 23 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments have been fully considered and persuasive. The rejection of the claims has been withdrawn. Therefore, claims 1-6, 8-21, and 23 are allowed.

Allowable Subject Matter
Claims 1-6, 8-21, and 23 are allowed.
Claim 1 is allowable because the prior art of record fails to for disclose either singly or in combination the claimed flow controller for intravenous (IV) tubing comprising a rotary control member coupled to the first structural member wherein rotation of the rotary control member causes the first structural member to linearly slide along a rail relative to the second structural member.
Closest prior art: Nettie (US 3215395)

Claim 15 is allowable because the prior art of record fails to for disclose either singly or in combination the claimed flow controller for intravenous tubing comprising a yoke with a linear slot, a wheel with a pin, and a transfer structure coupled to the yoke.
Regarding Claim 15, Nettie fails to teach among all the limitations or render obvious a flow controller having a yoke with a linear slot, a wheel with a pin, and a transfer structure coupled to the yoke, in combination with the structure and function as claimed.
Claim 21 is allowable because the prior art of record fails to for disclose either singly or in combination the claimed intravenous (IV) set comprising a third structural member coupled between the cavity and one of the first or second structural members wherein the third structural member comprises a friction-reducing surface in a portion of the cavity.
Regarding Claim 21, Nettie fails to teach among all the limitations or render obvious a third structural member coupled to the cavity and one of the first or second structural members wherein the third structural member has a friction-reducing surface, in combination with the structure and function as claimed.
Claims 2-6, 8-14, 16-20, and 23 are allowable due to their dependency on independent claims 1, 15, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783